Citation Nr: 0123261	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 1988 rating decision in failing to assign a 100 
percent evaluation for panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the Regional 
Office (RO) that concluded that CUE had not been committed in 
the November 1988 rating decision that granted service 
connection for panic disorder and assigned a 20 percent 
evaluation.  


FINDINGS OF FACT

1.  By rating decision dated in November 1988, the RO granted 
service connection for panic disorder with agoraphobia and 
somatization, and assigned a 20 percent evaluation for it.  

2.  The veteran disagrees with the weighing and evaluation of 
the evidence considered in the November 1988 determination.

3.  There was no undebatable error of fact or law in the 
November 1988 rating decision that would change the outcome.


CONCLUSION OF LAW

The veteran has not raised a legally sufficient claim of CUE.  
38 C.F.R. § 3.105(a) (2000); Sabonis v. Brown, 6 Vet. App. 
426, 430, (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that the veteran was 
seen on a number of occasions for symptoms including 
depression, racing heart, panic feelings, and anxiety.  A 
report dated in early January 1988 reveals that there were 
many entries in the veteran's chart of psychosomatic 
complaints of numerous organ systems.  The examiner became 
involved in the veteran's care in 1985, at which time her 
complaints included panic, anxiety and depression.  Xanax was 
prescribed due to her anxiety symptoms.  It was further noted 
that psychiatric evaluations by multiple providers suggested 
an anxiety disorder with adjustment reaction in a mixed 
personality disorder.  A report of medical history completed 
in 1988, in conjunction with a Medical Evaluation Board 
examination, shows that the veteran related a history of 
frequent trouble sleeping and nervous trouble.  It was 
reported that she had attempted suicide in 1979 when she 
stated she experienced mental stress from a therapeutic 
abortion following a miscarriage.  It was also indicated that 
she had a history of marital and emotional problems, and had 
been hospitalized in 1986 for suicidal ideation stemming from 
depression/anxiety over her health and marital situation.  
There was a history of a personality disorder requiring 
psychotherapy since the mid 1970's.  A psychiatric evaluation 
on a Medical Evaluation Board examination in January 1988 was 
abnormal.  

A case review in lieu of "MEB Evaluation" dated in March 
1988 is associated with the service medical records.  It was 
related that the veteran had a very complicated medical 
history, including chronic depression and anxiety, and at 
least three years of psychotherapy prior to service.  It was 
indicated that she was on a profile for, among other 
disabilities, chronic generalized anxiety disorder, and mild 
chronic depression.  In reviewing the veteran's medical 
records, the examiner found no definitive evidence of any 
single condition that was in and of itself medically 
disqualifying for worldwide duty.  However, he believed that, 
in the aggregate, her medical conditions indicated that she 
should undergo MEB processing.  

The veteran was afforded a psychiatric examination by the 
Department of Veterans Affairs (VA) in August 1988.  She 
described having panic attacks.  She was unable to estimate 
the frequency of these attacks.  It was stated that her main 
problem seemed to be anxiety episodes that were triggered by 
specific situations.  A mental status evaluation revealed 
that the veteran was frequently tearful and anxious when 
discussing her anxiety attacks.  She seemed quite depressed 
and distressed over the fact that her anxiety attacks had not 
been cured or alleviated.  Her mood fluctuated between 
anxiety and mild depression.  There was no evidence of 
hallucinations, delusions, thought disorder or psychotic 
symptoms.  There was no impairment in recent or remote 
memory.  The examiner stated that the veteran's main 
psychiatric problems were related to her panic attacks.  She 
had some mild depression symptoms, noted to "go along with 
her panic attacks with agoraphobia."  The pertinent 
diagnosis was panic attacks with agoraphobia.

In a rating decision dated in November 1988, the RO assigned 
a 20 percent evaluation for panic disorder with agoraphobia 
and somatization, effective April 1988.  The rating action 
noted that the veteran's psychiatric disability preexisted 
service, and had been aggravated thereby.  It was also noted 
that the pre-service level was 10 percent and that the 
condition at that time warranted a 30 percent evaluation.  

Analysis 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In substance, the veteran argues that there was CUE in the 
November 1988 rating action that denied a 100 percent 
evaluation for her service-connected psychiatric disability.  

In Fugo v. Brown, 6 Vet. App 40, 43-44 (1993), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
what constitutes CUE.  The Court stated:

merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  Stated another way, while the 
magic incantation 'clear and 
unmistakable' need not be recited in haec 
verba, to recite it does not suffice, in 
and of itself, to raise the issue.  It 
must always be remembered that CUE is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  
(Emphasis in original.)

In order to find that the rating decision was clearly and 
unmistakably erroneous in not assigning a 100 percent rating, 
it must be concluded that, at the time the November 1988 
decision was rendered, the only possible conclusion based on 
the applicable law and evidence of record at that time was 
that a 100 percent rating should have been assigned for panic 
disorder with agoraphobia and somatization.  CUE requires 
that error, otherwise prejudicial, must appear undebatably.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a 
conclusion cannot be made in this case.  There was ample 
evidence to support the finding at the time of the November 
1988 rating determination that a 20 percent evaluation was 
appropriate.  

The veteran asserts that the RO should not have taken into 
account any pre-service level of her psychiatric disability.  
In addition, she notes that her treating physician at the VA 
reviewed her records in April 1998 and opined that she had 
been totally disabled since her separation from service.  
With respect to the latter claim, the Board emphasizes that 
the only evidence that may be considered is that which was of 
record at the time of the previous determination.  Although 
the Board has no reason to doubt that the veteran now 
honestly believes that a mistake was made in the November 
1988 decision, her arguments, at most, amount only to a 
dispute with the weighing and evaluation of the evaluation 
then of record.  This is the type of allegation that can not 
as a matter of law form the basis of CUE.  A mere 
disagreement with how the RO evaluated the facts before it 
does not constitute an allegation which is adequate to raise 
a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995); 
Damrel v. Brown, 6 Vet. App. 242 (1994).  The Court further 
noted that "the determinative issue was not evidentiary but 
legal, i.e., has the appellant complied with the legal 
requirements to plead a CUE claim."  The same issue is 
inherent in this case.  The appellant has raised questions 
concerning the weighing or the interpretation of the 
evidence, but she has not provided "persuasive reasons ... 
as to why the result would have been manifestly different but 
for the alleged error.  Fugo, 6 Vet. App. at 44.  As noted 
above, mere disagreement with the interpretation of the 
evidence does not constitute a claim of CUE. 

In Sabonis, 6 Vet. App. 426, the Court held that in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations, in 
pertinent part, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  However, in Livesay v. Principi, No. 00-51 (U.S. 
Vet. App. Aug. 30, 2001) (en banc); the Court held that the 
Act is not applicable to CUE motions or claims.  

ORDER

Since the veteran has not properly raised the issue of CUE, 
the appeal is denied.  


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

